Election/Restrictions
This application contains claims directed to the following patentably distinct species:
The magnetic assembly being positioned directly below shear bar 15.  
The magnetic assembly being positioned on drum floor 58.  
The magnetic assembly being positioned on drum rear wall 60.  
The magnetic assembly being positioned on drum top 59.  
The magnetic assembly being positioned outside of the drum top, rear wall, and top and positioned where the comminuted harvested material is removed.
  
The species are independent or distinct because each location of the magnetic assembly is different. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 4, 12, and 14-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Each species comprises a different positioning arrangement for the magnetic assembly that would require a review through multiple different pieces of prior art and the presentation of different rejections.  For example, a search for species (a) would specifically entail a search for magnetic assembly positioned directly below shear bar 15 as depicted in figure 1.  A search for species (3) would specifically entail a search for magnetic assembly positioned outside of the drum housing 2A near the discharge location of the comminuted material as also depicted in figure 1.    As each species requires a search for its own unique positioning there is an overall serious search burden upon the examination.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Amir Penn on 1-28-2021 to request an oral election to the above restriction requirement, but did not result in an election being made.  It is noted that during the phone conversation on 1-28-2021 that examiner, upon review of the speciation, noted that it appears that the inventive concept of applicant’s invention is the structure and operation of the magnetic assembly in conjunction with the assembly being positioned outside of the defined inflow area M.  Applicant may traverse this species election if the positioning is indeed patentably indistinct.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ADAM J BEHRENS/               Examiner, Art Unit 3671